1

2

3

4

5                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
6

7    MARK GUZY,                                        )       Case No. 3:19-cv-00129-LRH-CBC
                                                       )
                                                       )
8                         Plaintiff,                   )       VERIFIED PETITION FOR
                                                       )       PERMISSION TO PRACTICE
9
                                                       )       IN THIS CASE ONLY BY
     vs.                                                       ATTORNEY NOT ADMITTED
                                                       )
10
                                                       )       TO THE BAR OF THIS COURT
     MARY ANN GUZY,                                    )       AND DESIGNATION OF
11
                                                       )       LOCAL COUNSEL
12                        Defendant.                   )
                                                       )
13

14         Patrick H. O’Neill, Jr., Petitioner, respectfully represents to the Court:
15
           1.     That Petitioner is an attorney at law and a member of the law firm of
16
     Larson • King, LLP, with offices at 30 East Seventh Street, Suite 2800, Saint Paul,
17

18   Minnesota, 55101, (651) 312-6575, poneill@larsonking.com.
19         2.     That Petitioner has been retained personally or as a member of the law firm
20
     by Mary Ann Guzy to provide legal representation in connection with the above-entitled
21

22
     case now pending before this Court.

23         3.     That since June 1990, Petitioner has been and presently is a member in
24
     good standing of the bar of the highest Court of the State of Minnesota where Petitioner
25
     regularly practices law. Petitioner shall attach a certificate from the state bar or from the
26

27   clerk of the supreme court or highest admitting court of each state, territory, or insular
28



                               Verified Petition Re: Pro Hac Vice Admission - 1
1    possession of the United States in which the applicant has been admitted to practice law
2
     certifying the applicant’s membership therein is in good standing.
3
           4.        That Petitioner was admitted to practice before the following United States
4

5    District Courts, United States Courts of Appeal, the Supreme Court of the United States
6
     and Courts of other States on the dates indicated for each, and that Petitioner is
7
     presently a member in good standing of the bars of said Courts.
8

9          Jurisdiction                                  License Number            Admitted
           Minnesota State Court                         0207950                   May, 1990
10         USDC, District of Minnesota                                             June, 1990
11         Wisconsin State Court                         1050255                   May, 2004
           Eighth Circuit Court of Appeals                                         October, 1990
12         United States Supreme Court                                             December, 2003
13
           5.        That there are or have been no disciplinary proceedings instituted against
14
     Petitioner, nor any suspension of any license, certificate or privilege to appear before any
15

16   judicial, regulatory or administrative body, or any resignation or termination in order to
17
     avoid disciplinary or disbarment proceedings, except as described in detail below:
18
     None.
19

20
           6.        That Petitioner has never been denied admission to the State Bar of
21

22   Nevada.

23   None.
24

25         7.        That Petitioner is a member in good standing in the following Bar
26
     Associations.
27

28



                                Verified Petition Re: Pro Hac Vice Admission - 2
1

2    Ramsey County Bar Association
3
     Minnesota State Bar Association
4
     American Bar Association
5

6    Federal Bar Association
7

8          8.     Petitioner has filed application(s) to appear as counsel under Local Rule IA
9
     11-2 (formerly LR IA 10-2) during the past three (3) years in the following matters:
10
     None.
11

12         9.     Petitioner consents to the jurisdiction of the courts and disciplinary boards

13   of the State of Nevada with respect to the law of this state governing the conduct of
14
     attorneys to the same extent as a member of the State Bar of Nevada.
15
           10.    Petitioner agrees to comply with the standards of professional conduct
16

17   required of the members of the bar of this court.
18
           11.    Petitioner has disclosed in writing to the client that the applicant is not
19
     admitted to practice in this jurisdiction and that the client has consented to such
20

21   representation.
22         The Petitioner respectfully prays that Petitioner be admitted to practice before this
23
     Court FOR THE PURPOSES OF THIS CASE ONLY.
24

25
                                                    /s/ Patrick H. O’Neill, Jr.
                                                    Patrick H. O’Neill, Jr.
26

27

28



                               Verified Petition Re: Pro Hac Vice Admission - 3
1    STATE OF MINNESOTA )
2
                        ) ss.
     COUNTY OF RAMSEY )
3
            Patrick H. O’Neill, Jr., Petitioner, being first duly sworn, deposes and says: That
4

5    the foregoing statements are true.
6
                                                     /s/ Patrick H. O’Neill, Jr.
7                                                    Patrick H. O’Neill, Jr.
8    SUBSCRIBED and SWORN to before
9    me this 13th day of March, 2019.

10   /s/ Kimberly A. Lewis
11   Notary Public, Ramsey County, MN
     My commission expires: 1/31/2020
12

13
              DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
14             THE BAR OF THIS COURT AND CONSENT THERETO.
15
            Pursuant to the requirements of the Local Rules of Practice for this Court, the
16
     Petitioner believes it to be in the best interests of the client to designate Danielle L.
17

18   Christenson, attorney at law, a member of the State of Nevada and previously admitted to
19   practice before the above-entitled Court as associate resident counsel in this action. The
20
     address and email address of said designated Nevada counsel is:
21

22
            Heritage Law Group, P.C.
            1625 Highway 88, Ste. 304
23          Minden, NV 89423
            (775) 782-0040
24
            danielle@heritagenevada.com
25

26   By this designation, the Petitioner and undersigned party agree that this designation
27
     constitutes agreement and authorization for the designated resident admitted counsel to
28
     sign stipulations binding on all of us.

                                Verified Petition Re: Pro Hac Vice Admission - 4
1        APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
2
            The undersigned party appoints Danielle L. Christenson as her Designated
3
     Resident Nevada Counsel in this case.
4

5                                                   /s/ Mary Ann Guzy
                                                    Mary Ann Guzy
6

7
                                    CONSENT OF DESIGNEE
8

9           The undersigned hereby consents to serve as associate resident Nevada counsel in

10   this case.
11
                                                    /s/ Danielle L. Christenson
12                                                  Danielle L. Christenson (Bar No. 4295)
13
                                                    Danielle@heritagenevada.com

14
     APPROVED:
15
                 14th day of March, 2019.
16   Dated: this ___ day of ________________, 2019.
17

18   United States District Judge
19

20

21

22

23

24

25

26

27

28



                               Verified Petition Re: Pro Hac Vice Admission - 5
